Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 5, 2015

                                      No. 04-14-00893-CV

                      IN THE INTEREST OF M.C. AND T.C., Children,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00142
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       Appellant’s trial counsel filed a motion to withdraw and substitute counsel. The trial court
has informed this court that it has appointed Gerald Uretsky as appellate counsel for appellant.
Accordingly, we GRANT the motion to withdraw and substitute counsel. We ORDER the
district clerk to file a supplemental clerk’s record containing the trial court’s order appointing
Gerald Uretsky as appellate counsel for appellant. We ORDER the district clerk to file said
supplemental clerk’s record in this court on or before January 15, 2015.

      We order the clerk of this court to serve a copy of this order on appellant, all counsel –
including withdrawing counsel and Mr. Uretsky, the district clerk, and the trial court.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court